     Case 2:20-cv-01534-DOC-AGR Document 65 Filed 02/17/21 Page 1 of 1 Page ID #:605



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10     HENRY DESEAN ADAMS,                     )      NO. CV 20-1534-DOC (AGR)
                                               )
11                          Plaintiff,         )
                                               )      ORDER ACCEPTING FINDINGS AND
12         v.                                  )      RECOMMENDATIONS OF UNITED
                                               )      STATES MAGISTRATE JUDGE
13     CASTILLO, et al.                        )
                                               )
14                          Defendants.        )
                                               )
15
16              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17     file, the Report and Recommendation of the United States Magistrate Judge
18     (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19     those portions of the Report to which Plaintiff has objected. The Court accepts the
20     findings and recommendation of the Magistrate Judge.
21              The Report recommends denial of Plaintiff’s motion for summary judgment
22     without prejudice on the basis that it is premature. Plaintiff’s objection is contained in
23     his opposition to the Defendants’ pending motion to dismiss the complaint. Plaintiff
24     addresses the merits of Defendants’ motion but not whether his motion is premature.
25              IT IS ORDERED that Plaintiff’s motion for summary judgment is denied without
26     prejudiced at this stage of the proceedings.
27
28     DATED: February 17, 2021
                                                       HON. DAVID O. CARTER
                                                       United States District Judge
